Citation Nr: 0624950	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-06 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased disability rating for 
service-connected lumbar paravertebral myositis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



REMAND

The veteran served on active duty from December 1990 until 
December 1994.

In March 2004, the Board remanded the case for several 
reasons to include issuance of proper VCAA notification.  On 
May 26, 2004, the RO notified the veteran what evidence was 
necessary to establish his claims for service connection but 
failed to notify the veteran what evidence was necessary to 
establish his increased rating claim.  Other letters issued 
by the RO also failed to address what the evidence must show.  
See Letters from RO to the veteran (Nov. 2003, Apr. 2006).  
The Board also directed the RO to contact the veteran to 
clarify the specific region of the body that the veteran 
claims is afflicted with arthritis, but it does not appear 
that such contact was made.  Therefore, this case must be 
remanded to afford compliance with the Board's previous 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(stating that a claimant is entitled to full compliance with 
directives contained in a remand order).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO must review the claim's file including 
this Remand and ensure that all VCAA notice 
obligations have been satisfied in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005) and any other applicable 
legal precedent.  This includes informing the 
appellant of the time he has in which to submit 
additional evidence.    
		
2.  The RO should contact the veteran to clarify 
the specific region of the body that he claims is 
afflicted with arthritis.  This clarification 
should be provided to the RO in writing and 
associated with the claim's file.  
      
3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



